Filed:  October 2, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,



			Petitioner on Review,





	v.







SHANNON ANTHONY LYONS,



	Respondent on Review.





(CC 94-10-37308; CA A89277; SC S45564)
	On petition for review from the Court of Appeals filed July

31, 1998.*





	Timothy A. Sylwester, Assistant Attorney General, Salem,

filed the petition for petitioner on review.  With him on the

petition were Hardy Myers, Attorney General, and Michael D.

Reynolds, Solicitor General.





	No appearance contra.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, Leeson, and Riggs, Justices.**





	MEMORANDUM OPINION





	The petition for review is allowed.  The decision of the

Court of Appeals is vacated.  The case is remanded to the Court

of Appeals for further consideration in light of State v. Fair,

326 Or 485, 953 P2d 383 (1998).







	*Appeal from Multnomah County Circuit Court.



	 William J. Keys, Judge.



 145 Or App 164, 929 P2d 1015 (1996).





    **Kulongoski, J., did not participate in the consideration or

decision of this case.